 


114 HR 1194 IH: Family Engagement in Education Act of 2015
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1194 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2015 
Mr. Thompson of Pennsylvania (for himself and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To strengthen families’ engagement in the education of their children. 
 
 
1.Short titleThis Act may be cited as the Family Engagement in Education Act of 2015. 2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
Sec. 3. Findings; purpose.
Sec. 4. Amendment references.
Sec. 5. Family engagement in education.
Sec. 6. State plans.
Sec. 7. Local educational agency plans.
Sec. 8. Family engagement in education policy.
Sec. 9. Prevention and intervention programs for children and youth who are neglected, delinquent, or at risk.
Sec. 10. Research and evaluation for family engagement in education.
Sec. 11. High-quality teachers and principals.
Sec. 12. Definitions.
Sec. 13. Repeal of Parental Assistance and Local Family Information Centers.
Sec. 14. Conforming amendments.
Sec. 15. Government Accountability Office study and report.
3.Findings; purpose
(a)FindingsCongress finds the following: (1)Family engagement in a child's education raises student achievement, improves behavior and attendance, decreases drop-out rates, and improves the emotional and physical well-being of children.
(2)Families are critical determinants of children's school readiness as well as of students' decision to pursue higher education. (3)Effective family engagement is a great equalizer for students, contributing to their increased academic achievement, regardless of parents' education level, ethnicity, or socioeconomic background.
(4)Research on school improvement has identified meaningful partnerships with families and communities as 1 of 5 critical ingredients necessary to turnaround chronically low-performing schools. (5)Positive benefits for children, youth, families, and schools are maximized through effective family engagement that—
(A)is a shared responsibility in which schools and other community agencies and organizations are committed to reaching out to engage families in meaningful ways and families are committed to actively supporting their children's learning and development; (B)is continuous across a child's life from birth to young adulthood; and
(C)reinforces learning that takes place in all settings. (b)PurposeThe purpose of this Act is to increase student success and foster school improvement by strengthening families’ engagement in the education of their children.
4.Amendment referencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). 5.Family engagement in education (a)Family engagement and responsibility fundTitle I (20 U.S.C. 6301 et seq.) is amended by adding after section 1004 the following:

1005.Family engagement and responsibility fund
(a)In generalEach State educational agency shall reserve not less than 0.3 percent and not more than 1 percent of such agency's allocated funds under section 1122 for each fiscal year for use as provided in subsection (b). (b)Use of reserved fundsFrom the amounts reserved for each fiscal year under subsection (a), each State educational agency—
(1)shall establish a Statewide Family Engagement Center under section 1006; (2)shall establish at least 1 Local Family Engagement Center under section 1007; and
(3)may allocate any funds remaining after carrying out paragraphs (1) and (2) for building State educational agency capacity for family engagement activities under section 1008. (c)Special ruleIf a State's allocation under section 1122 for a fiscal year is less than $60,000,000, and such State determines that such allocation is insufficient to establish a center of sufficient size and scope to meet the requirements of paragraphs (1) and (2) of subsection (b), such State may use its allocation for activities under section 1008..
(b)Statewide Family Engagement Centers ProgramTitle I (20 U.S.C. 6301 et seq.) is amended by adding after section 1005, as added by subsection (a), the following:  1006.Statewide Family Engagement Centers (a)Grants authorizedFrom the funds reserved under section 1005, each State shall award a grant or contract to a statewide nonprofit organization to establish a Statewide Family Engagement Center to provide comprehensive training, technical assistance, and capacity-building to local educational agencies, organizations that support family-school partnerships, and other organizations that carry out parent education and family engagement in education programs.
(b)Applications
(1)In generalEach statewide nonprofit organization that desires a grant under this section shall submit an application to the State at such time, in such manner, and accompanied by such information as the State may require. (2)ContentsEach application submitted under paragraph (1) shall include, at a minimum, the following:
(A)A description of the applicant's approach to family engagement in education, including the use of strength-based strategies. (B)A description of the applicant's plan for improving statewide capacity for family engagement in education, that includes—
(i)management capacity and governance; (ii)statewide leadership;
(iii)systemic services for family engagement in education; (iv)capacity-building for local educational agencies, and schools served under this title; and
(v)student learning and school improvement. (C)A description of the applicant's experience in providing training, information, and support to local educational agencies, schools, and nonprofit organizations on family engagement in education policies and practices that are effective for low-income parents and families, limited English proficient individuals, minorities, parents of students with disabilities, parents of homeless students, foster parents and students, parents of migrant students, and parents of Indian and Native Hawaiian students, where applicable.
(D)An assurance that the Statewide Family Engagement Center will— (i)be governed by a board of directors, the membership of which includes parents of school-aged children;
(ii)have a process for outreach and consultation with— (I)parents of children from birth through young adulthood;
(II)representatives of the State parent-teacher association; (III)representatives of education professionals with expertise in improving services for disadvantaged children;
(IV)representatives of local elementary schools and secondary schools, including students, disadvantaged youth, and representatives from local youth organizations; and (V)representatives of a State educational agency, a local educational agency, and an Indian tribe or organization;
(iii)operate a center of sufficient size, scope, and quality to ensure that the center is adequate to serve the State educational agency, local educational agencies, and community-based organizations; (iv)serve urban, suburban, and rural local educational agencies and schools;
(v)work with— (I)the State educational agency, local educational agencies (including local educational agencies receiving funds under section 7113), and schools;
(II)Local Family Engagement Centers assisted under section 1007; (III)parent training and information centers and community parent resource centers assisted under sections 671 and 672 of the Individuals with Disabilities Education Act; and
(IV)other organizations and agencies; (vi)use not less than 20 percent of the funds received under this section in each fiscal year to establish or expand technical assistance for evidence-based early childhood parent education programs that focus on successful transition to school;
(vii)provide assistance to the State educational agency, local educational agencies, Indian tribes and organizations, and community-based organizations that support family members in areas such as assistance in understanding State and local standards and measures of student and school academic achievement and strategies for supporting school academic achievement; (viii)work with the State educational agency, local educational agencies, Indian tribes and organizations, and schools to determine parental needs and the best means for delivery of services to address such needs; and
(ix)meet the requirements for matching funds under subsection (d). (c)Use of fundsA statewide nonprofit organization that receives a grant under this section shall use the grant funds to provide training, technical assistance, and capacity-building in coordination with the State educational agency, local educational agencies, Indian tribes and organizations, and organizations that support family-school partnerships to—
(1)assist parents in participating effectively in their children's education and to help their children meet State and local standards, such as assisting parents— (A)to engage in activities that will improve student academic achievement, including understanding how they can support learning in the classroom with activities at home and in afterschool and extracurricular programs;
(B)to communicate effectively with their children, teachers, principals, counselors, administrators, and other school personnel; (C)to become active participants in the development, implementation, and review of school-parent compacts, family engagement in education policies, and school planning and improvement;
(D)to participate in the design and provision of assistance to students who are not making adequate academic progress; (E)to participate in State and local decisionmaking;
(F)to train other parents; and (G)to help the parents learn and use technology applied in their children's education;
(2)assist the State educational agency in developing and implementing a statewide family engagement in education policy and systemic initiatives that will provide for a continuum of services to remove barriers for family engagement in education and support school reform efforts; (3)assist in the development, implementation, and assessment of family engagement in education policies and plans under sections 1112 and 1118; and
(4)supplement the family engagement activities under section 7115 and coordinate with the Bureau of Indian Education and Indian tribes and organizations to improve family engagement in education policies and programs, where applicable. (d)Matching funds for grant renewalFor each fiscal year after the first fiscal year for which a statewide nonprofit organization receives a grant under this section, the organization shall demonstrate in the application that a portion of the services provided by the organization, as determined by the State, is supported through non-Federal contributions, which may be in cash or in-kind.
(e)Submission of informationEach statewide nonprofit organization that receives a grant under this section shall submit to the State, on an annual basis, information on the activities it has carried out using grant funds received under this section, including reporting on metrics developed under section 1505 and reporting on the recommendations provided by the special advisory committee and the actions taken in response to such recommendations. (f)Rule of constructionNothing in this section shall be construed to prohibit a Statewide Family Engagement Center from—
(1)having its employees or agents meet with a parent at a site that is not on school grounds; or (2)working with another agency that serves children.
(g)Parental rightsNotwithstanding any other provision of this section— (1)no person (including a parent who educates a child at home, a public school parent, or a private school parent) shall be required to participate in any program of parent education or developmental screening under this section; and
(2)no program or center assisted under this section shall take any action that infringes in any manner on the right of a parent to direct the education of their children. 1007.Local Family Engagement Centers Program (a)PurposeThe purpose of this section is to establish and operate Local Family Engagement Centers and to evaluate the usefulness and effectiveness of innovative approaches demonstrated by these centers in engaging families in their children’s education by providing training, services, supports, and opportunities that meet families' needs and remove barriers to their engagement in their children’s education to improve student achievement.
(b)Grants authorizedFrom the funds reserved to carry out this section under section 1005(b)(2), a State educational agency shall award grants or enter into contracts and cooperative agreements with eligible entities to establish and operate Local Family Engagement Centers. (c)PriorityIn making grants under this section, the State shall give priority to eligible entities that propose to serve communities with the greatest need, as determined by the State.
(d)Eligible EntityIn this section, the term eligible entity means a private, nonprofit organization or Indian tribe or organization that— (1)has a demonstrated record of working with low-income parents and families in the community;
(2)is located in a community with elementary schools and secondary schools that receive funds under part A and is accessible to families of students in those schools; and (3)is partnering with 1 or more local educational agencies or 1 or more schools that receive funds under part A.
(e)Application for grantsTo receive a grant under this section, an eligible entity shall submit an application to the State educational agency at such time, in such manner, and accompanied by such information as the State educational agency may require, including— (1)a description of the entity's approach on family engagement in education, including its use of strength-based strategies;
(2)information demonstrating that the applicant meets the definition of an eligible entity; (3)information that the applicant has the capacity to structure and operate a center of sufficient scope and quality adequate to serve the needs of the local area in which it is located;
(4)a description of the entity’s experience in providing training, services, and support to low-income parents and families, English language learners, minorities, parents of students with disabilities, parents of homeless students, foster parents, parents of Indian and Native Hawaiian students, and parents of migrant students; (5)a description of the collaboration with the local educational agency or school personnel in the area to be served by the center;
(6)a description of the steering committee, a majority of whose members are parents of students in schools that receive funds under part A, who will be targeted for services by the Local Family Engagement Center, that will direct and implement the activities of the Local Family Engagement Center; (7)a description of how the entity will coordinate its efforts with the Statewide Family Engagement Center;
(8)information that the applicant is capable of meeting milestones or deadlines as the State educational agency may prescribe; and (9)such other information as the State educational agency determines necessary.
(f)Uses of fundsAn eligible entity that receives a grant under this section shall establish and operate a Local Family Engagement Center and use the grant funds to provide training, services, and supports to engage families in their children’s education and to build the school-family partnerships necessary to ensure that all children are on track to graduate from high school ready for college and careers, such as through— (1)assisting parents and families in understanding how they can improve student achievement, including how to access ongoing student performance data and related information to support learning in the classroom with activities at home, and in afterschool and extracurricular activities;
(2)assisting parents and families in supporting on-time graduation, including understanding early warning indicators that a student is at risk of not graduating on time; (3)assisting parents and families in understanding how they can prepare their children academically, socially, and financially for postsecondary education, including early awareness of the availability of student financial assistance and career and technical education opportunities;
(4)training parents and families on effective ongoing communication with their children, teachers, principals, counselors, administrators, and other school personnel; (5)providing direct services to families, such as home visitation, family literacy programs, and health and behavioral health services to meet the needs of families and remove barriers for engaging in the education of their children;
(6)providing advocacy services to ensure that families can fully participate in their children’s education; (7)providing supports such as transportation, childcare, and meals to facilitate family engagement in education in programs implemented or assisted by the Center; and
(8)improving the coordination, availability, and effectiveness of integrated services and comprehensive supports for children and families. (g)Evaluation and annual reportA State educational agency shall—
(1)evaluate the effectiveness of the grants funded under this section and section 1006; and (2)issue an annual report on the implementation of such grants, describing any practices the State determines to be most effective or innovative for fulfilling the purposes of the Local Family Engagement Centers.
1008.State educational agency capacity for family engagement activitiesEach State may use funds reserved under section 1005(b)(3) to support the development and implementation of the statewide family engagement in education plan described in section 1111(d) through activities such as— (1)supporting an office or staff positions within the agency dedicated to family engagement in education;
(2)carrying out the State’s responsibilities under sections 1006 and 1007; (3)developing and implementing a statewide data collection and evaluation system on family engagement in education metrics to identify schools that would benefit from training and support related to family engagement in education;
(4)reviewing local educational agencies’ family engagement in education policies and practices as provided by sections 1112(b)(1)(P) and 1118(i), and evaluating the use of funds under this section; (5)coordinating technical assistance and support to local educational agencies, including local educational agencies receiving funds under section 7113, with schools that would benefit from training and support related to family engagement in education;
(6)developing curricula for professional development for teachers, principals, school librarians, and other school leaders on improving family engagement in education; (7)developing standards and curricula for family engagement in education in partnership with teacher and principal preparation programs; and
(8)coordinating statewide services related to early education, higher education, child health and welfare, after-school programs, community service-learning programs, and other programs to develop coordinated family engagement in education policies, practices, and services.. (c)Conforming amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 1004 the following:


Sec. 1005. Family engagement and responsibility fund.
Sec. 1006. Statewide Family Engagement Centers.
Sec. 1007. Local Family Engagement Centers Program.
Sec. 1008. State educational agency capacity for family engagement activities..
6.State plans
(a)In generalSection 1111(d) (20 U.S.C. 6311(d)) is amended to read as follows:  (d)Family engagementEach State plan shall include a plan for strengthening family engagement in education. Each such plan shall, at a minimum, include—
(1)a description of the State's criteria and schedule for review and approval of local educational agency family engagement in education policies and practices pursuant to sections 1112(e)(3) and 1118(i); (2)a description of the State's system and process for assessing local educational agency implementation of section 1118 responsibilities;
(3)a description of the State's criteria for identifying local educational agencies that would benefit from training and support related to family engagement in education; (4)a description of the State's statewide system of technical assistance and support for local educational agencies and schools on family engagement in education;
(5)an assurance that the State will, when applicable, refer to the Statewide Family Engagement Center and the applicable Local Family Engagement Center those local educational agencies that would benefit from training and support related to family engagement in education; (6)an assurance that the State will communicate with Indian tribes and organizations and Native Hawaiian organizations to improve implementation of family engagement in education programs and services for parents of Indian and Native Hawaiian students;
(7)a plan for using funds reserved under section 1005; and (8)a description of the relationship, as applicable, between the State educational agency and Statewide and Local Family Engagement Centers, parent training and information centers, and community parent resource centers in the State established under sections 671 and 672 of the Individuals with Disabilities Education Act..
(b)Reports
(1)Annual State reportSection 1111(h)(4) (20 U.S.C. 6311(h)(4)) is amended— (A)in subparagraph (F), by striking and after the semicolon;
(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:

(H)the number of schools and the name of each school that would benefit from training and support related to family engagement in education, the reason why such school was so identified, and the measures taken to address the need for training and support; and (I)information on the State educational agency's family engagement in education programs and activities..
(2)Technical assistanceSection 1111(j) (20 U.S.C. 6311(j)) is amended by inserting the development and implementation of policies and procedures for family engagement in education, after reliable,. 7.Local educational agency plans (a)In generalSection 1112(b)(1)(P) (20 U.S.C. 6312(b)(1)(P)) is amended to read as follows:

(P)a description of the strategy the local educational agency will use to implement and assess family engagement in education under section 1118;. (b)Engagement in developing plansSection 1112(b)(1) (20 U.S.C. 6312(b)(1)) is amended—
(1)by redesignating subparagraph (Q) as subparagraph (S); and (2)by inserting after subparagraph (P) the following:

(Q)a description of how the local educational agency will engage families in the development, implementation, and assessment of local educational agency plans; (R)a description of how the local education agency will improve teacher and principal knowledge and skills in effectively engaging parents in their children’s education; and.
8.Family engagement in education policy
(a)Local educational agency development of policies and practicesSection 1118 (20 U.S.C. 6318) is amended— (1)by redesignating subsections (a) through (h) as subsections (b) through (i), respectively; and
(2)by inserting before subsection (b), as redesignated by paragraph (1), the following:  (a)In generalEach local educational agency and each school receiving funds under this part shall develop policies and practices for family engagement in education that meet the following principles and standards for family-school partnerships:
(1)Welcome all families to be active participants in the life of the school, so that they feel valued and connected to each other, school staff, and what students are learning in class. (2)Communicate effectively by ensuring regular two-way, meaningful communication between family members and local educational agency and school staff in a manner, language, and with technology that family members can understand and access.
(3)Support student success by fostering continuous collaboration between family members and local educational agency and school staff to support student learning and healthy development at school and at home. (4)Speak up for every child and empower family members to be advocates for all students within the school.
(5)Ensure that family members, local educational agencies, and school staff are equal partners in family engagement in education decisionmaking. (6)Collaborate with community organizations and groups to turn the school into a hub of community life.
(7)Create a continuum of family engagement in education in student learning and development from birth to young adulthood. (8)Train and support superintendents, principals, and teachers to fully engage families in the education of their children..
(b)Written policySection 1118(b)(2), as redesignated by subsection (a), is amended— (1)in subparagraph (C), by striking subsection (e) and inserting subsection (f);
(2)in subparagraph (E), by striking and after the semicolon; (3)in subparagraph (F), by striking the period at the end and inserting a semicolon; and
(4)by adding at the end the following:  (G)participate in evaluations of the effectiveness of family engagement in education strategies and policies; and
(H)participate in developing recommendations for creating a positive school climate and safe and healthy schools.. (c)ReservationSection 1118(b)(3)(A), as redesignated by subsection (a), is amended to read as follows:

(A)In generalEach local educational agency shall reserve not less than 2 percent of its allocation under subpart 2 to carry out this section, except that this subparagraph shall not apply if 2 percent of such agency’s allocation under subpart 2 for the fiscal year for which the determination is made is $10,000 or less.. (d)DistributionSection 1118(b)(3)(C), as redesignated by subsection (a), is amended to read as follows:

(C)DistributionNot less than 75 percent of the funds reserved under subparagraph (A) shall be distributed to schools served under this part.. (e)Reserved fundsSection 1118(b)(3), as redesignated by subsection (a), is amended—
(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (2)by inserting after subparagraph (A) the following:

(B)Use of fundsFunds reserved under subparagraph (A) may be used for the following: (i)Increasing capacity through establishment of a dedicated office or dedicated personnel within the local educational agency or at the school level for family engagement in education.
(ii)Supporting schools and nonprofit organizations in providing professional development on family engagement in education for school staff, parent leadership training, family literacy and numeracy programs, home visitation programs, family volunteerism programs, and other innovative programs that meaningfully engage families. (iii)Developing and implementing local educational agency family engagement in education data-collection systems and indicators.
(iv)Providing technical assistance and training to schools on the implementation and assessment of family engagement in education policies and practices. (v)Providing additional support to schools that have been identified for improvement under section 1116(b) to assist in their implementation of family engagement in education, including the hiring and maintenance of family engagement in education coordinators.
(vi)Partnering with the Statewide Family Engagement Center and the applicable Local Family Engagement Centers or community-based organizations to identify community resources, services, and supports to remove economic obstacles to family engagement in education by meeting families’ needs. (vii)Supporting schools and eligible entities in the development and implementation of research-based family practices in programs that emphasize the importance of family engagement in education, including—
(I)successful transitions from early learning to kindergarten through grade 12 settings; (II)improved understanding of and shared responsibility for student success;
(III)use of student and school data; (IV)importance of open, effective communication between schools and families;
(V)early warning indicators that a student is at risk of not graduating on time; (VI)parent and community advocacy to increase parent participation; and
(VII)improved understanding of the parents’ role in academic, social, and financial preparation for postsecondary education, including career and technical education. (viii)Assisting schools in the development, implementation, and assessment of family engagement in education plans.
(ix)Monitoring and evaluating the family engagement in education policies and practices funded under this section. (x)Supporting other activities approved in the local education agency’s plan for improving family engagement in education..
(f)School parental involvement policySection 1118(c)(1), as redesignated by subsection (a), is amended in the first sentence by striking subsections (c) through (f) and inserting subsections (d) through (g). (g)Shared responsibility for high student academic achievementSection 1118(e), as redesignated by subsection (a), is amended—
(1)in the matter preceding paragraph (1), by striking subsection (b) and inserting subsection (c); and (2)by striking paragraph (1) and inserting the following:

(1)describe the school’s responsibility to— (A)provide high-quality curriculum and instruction in a supportive and effective learning environment that enables the children served under this part to meet the State’s student academic achievement standards, and the ways in which each parent will support their children’s learning, such as—
(i)monitoring attendance and homework completion; (ii)volunteering in their child’s classroom or school; and
(iii)participating, as appropriate, in decisions relating to the education of their children and positive use of extracurricular time; and (B)engage family members in the development of recommendations for student attendance, expectations, behavior, and school safety, including the development of reasonable disciplinary policies and behavioral interventions, such as the implementation of school-wide positive behavior interventions and supports and the phase-out of out-of-school suspension and expulsion; and.
9.Prevention and intervention programs for children and youth who are neglected, delinquent, or at risk
(a)State plan and state agency applicationsSection 1414 (20 U.S.C. 6434) is amended— (1)in subsection (a)(1)—
(A)in subparagraph (B), by striking and after the semicolon; (B)by redesignating subparagraph (C) as subparagraph (D); and
(C)by inserting after subparagraph (B) the following:  (C)that contains an assurance that each child or youth serviced by the program will have a transition plan developed in partnership with families and aftercare providers that will place the child or youth on a path to career and college readiness; and; and
(2)in subsection (c)— (A)by redesignating paragraphs (15) through (19) as paragraphs (17) through (21), respectively; and
(B)by inserting after paragraph (14) the following:  (15)describes how the State agency will implement family engagement in education policies and practices that align with section 1118;
(16)includes an assurance that the State agency will establish, for each child or youth served under this subpart, an educational services and transition plan that is developed in consultation with the child or youth, family members of the child or youth, and the local educational agency or alternative education program that will receive the child or youth following their period of service under this subpart;. (b)Local educational agency applicationsSection 1423 (20 U.S.C. 6453) is amended—
(1)by redesignating paragraphs (9) through (13) as paragraphs (11) through (15), respectively; and (2)by inserting after paragraph (8) the following:

(9)a description of how schools will implement family engagement in education policies and practices that align with the provisions of section 1118; (10)an assurance that the local educational agency will establish for each child or youth served under this subpart an educational services plan that is developed in consultation with the child or youth, family members of the child or youth, and the local educational agency or alternative education program receiving the child or youth following their period of service under this subpart;.
(c)Program requirements for correctional facilities receiving funds under this sectionSection 1425 (20 U.S.C. 6455) is amended— (1)in paragraph (10), by striking and after the semicolon;
(2)by striking the period at the end of paragraph (11) and inserting a semicolon; and (3)by adding at the end the following:

(12)prepare an educational services and transition plan for each child or youth served by the program, in partnership with families and aftercare providers, consistent with section 1414(a)(1)(C); and (13)establish for each child or youth residing in the facility and serviced by this subpart an educational services and transition plan that is developed in consultation with the child or youth, family members of the child or youth, and the local educational agency or alternative education program receiving the child or youth following their period of service under this subpart..
10.Research and evaluation for family engagement in education
(a)In generalPart E of title I (20 U.S.C. 6491 et seq.) is amended by adding at the end the following:  1505.Research and evaluation for family engagement in education (a)Development of metrics for family engagementNot later than 1 year after the date of enactment of the Family Engagement in Education Act of 2015, the Director of the Institute of Education Sciences, after consultation with the advisory committee established under subsection (b), shall develop recommended metrics on family engagement in education for State educational agencies that reserve funds under section 1005 and local educational agencies that reserve funds under section 1118 and provide recommendations on the integration of metrics into State accountability and longitudinal data systems.
(b)Advisory committeeThe Secretary shall appoint an advisory committee, including researchers and representatives from national nonprofit organizations with expertise in family engagement in education, to make data-driven recommendations regarding metrics required under subsection (a). (c)Research for effective family engagement in educationFrom funds appropriated to carry out this subpart, the Secretary shall conduct research on effective family engagement in education, including through awarding grants and entering into contracts with eligible entities. Such research may include—
(1)exploratory research to discover the underlying processes or components of family engagement in education programs that are associated with improved education outcomes for students; (2)research to—
(A)develop culturally sensitive strategies or programs for improving family engagement in education; and (B)rigorously evaluate the impact of such strategies or programs on students' education outcomes; and
(3)research to— (A)develop professional development programs intended to enable school personnel to support parental involvement in education; and
(B)rigorously evaluate the impact of such programs on students' education outcomes.. (b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 1504 the following:


Sec. 1505. Research and evaluation for family engagement in education..
11.High-quality teachers and principals
(a)State application contentsSection 2112(b) (20 U.S.C. 6612(b)) is amended by adding at the end the following:  (13)A description of how the State educational agency will improve teacher and principal knowledge and skill in effectively engaging families in their children’s education..
(b)State activitiesSection 2113(c) (20 U.S.C. 6613(c)) is amended— (1)by redesignating paragraphs (12) through (18) as paragraphs (13) through (19), respectively; and
(2)by inserting after paragraph (11) the following:  (12)Training of teachers and principals on how to effectively engage families in their children's education..
12.DefinitionsSection 9101 (20 U.S.C. 7801) is amended— (1)by striking paragraph (32);
(2)by redesignating paragraphs (20) through (31) as paragraphs (21) through (32), respectively; and (3)by inserting after paragraph (19) the following:

(20)Family engagement in educationThe term family engagement in education means a shared responsibility— (A)of families and schools for student success, in which schools and community-based organizations are committed to reaching out to engage families in meaningful ways and families are committed to actively supporting their children’s learning and development; and
(B)that is continuous from birth through young adulthood and reinforces learning that takes place in the home, school, and community.. 13.Repeal of Parental Assistance and Local Family Information Centers (a)In generalPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended—
(1)by striking subpart 16; and (2)by redesignating subparts 17, 18, 19, 20, and 21, as subparts 16, 17, 18, 19, and 20, respectively.
(b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended— (1)by striking the item relating to subpart 16 of part D of title V;
(2)by striking the items relating to sections 5561, 5562, 5563, 5564, 5565, and 5566; and (3)by redesignating the items relating to subparts 17, 18, 19, 20, and 21 of part D of title V, as subparts 16, 17, 18, 19, and 20 of part D of title V, respectively.
14.Conforming amendmentsThe Act (20 U.S.C. 6301 et seq.) is amended by striking— (1)parental involvement and parent involvement each place the terms appear and inserting family engagement in education;
(2)involvement of parents each place the term appears and inserting engagement of families; (3)parental information and resource center each place the term appears and inserting Statewide Family Engagement Center;
(4)parental information and resource centers each place the term appears and inserting Statewide Family Engagement Centers; and (5)involve parents each place the term appears and inserting engage families.
15.Government Accountability Office study and report
(a)Study
(1)In generalThe Comptroller General of the United States shall conduct a study, and make findings and recommendations relating to compliance with, and use of funds made available for, section 1118 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6318), including matters specified in paragraph (2). (2)InclusionsThe study shall include a review and analysis of—
(A)the use of funds reserved by local educational agencies for family engagement in education under such section 1118; (B)the innovative, effective, replicable, or model family engagement in education policies, practices, and uses of funds of State educational agencies and local educational agencies determined by the Secretary of Education to be in alignment with section 1118;
(C)any barriers to State educational agencies and local educational agencies in implementing section 1118; (D)any barriers to Indian tribes and organizations, Native Hawaiian organizations, and Alaska Native organizations in developing, implementing, and assessing family engagement in education policies and practices; and
(E)the use of data collection and reporting and outcome and assessment systems of State educational agencies and local educational agencies to determine the extent to which family engagement in education is implemented as described in section 1118. (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives a report containing the findings and recommendations resulting from the study conducted under this section. 
 
